DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-11, 13, 15-17 over Fujisawa as the primary reference, are withdrawn due to Applicant’s arguments regarding anticipation in the response filed on January 6, 2021.

New Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-11, 13, 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claims 1, 11, 13, 18-19, it is unclear where in the laminate of the silicone resin-layer-attached support/resin substrate, the occurrence of bubbles happens.  Does it happen in the support/resin substrate or the silicone resin layer?  For the purposes of examination, both instances are deemed to be encompassed in the claims.  Claims 2-10, 15-19 depend on claim 1.
Claim Rejections - 35 USC § 103
Claims 1-3, 6-11, 13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US 2009/0075009) in view of Nakamura (WIPO English translation of WO 2015/119210).
Regarding claims 1-3, 18, Fujisawa teaches a laminate (film-like … silicone adhesive product coated on both sides with PET films [0049]), comprising: a support substrate (lower PET film [0049]); a silicone resin layer (film-like … silicone adhesive product [0049]); and a substrate (upper PET film [0049]) arranged in this order, wherein the silicone resin layer comprises zirconium or aluminum as a metal element (organozirconium or organoaluminum compounds [0031]), for the purpose of providing the desired condensation-reaction catalysis ([0031]).  Fujisawa fails to teach that when the laminate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, occurrence of bubbles with a diameter of 5 mm or more could be recognized within a temperature range of 400°C or higher, or 450°C or higher. 
However, Nakamura teaches that in a laminate comprising: a support substrate; a silicone resin layer; and a substrate arranged in this order ([0006]), there is no occurrence of bubbles (foaming [0115], “No” when there is no “foaming”[0119], 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, Examples 1-10, Table 2 [0126]) when the laminate is heated from a room temperature to 450°C under a nitrogen atmosphere (heated to [0115]), for the purpose of providing the desired heat resistance ([0115]).  Accordingly, it follows that when the laminate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, the laminate is expected to also show no occurrence of bubbles, let alone a recognized occurrence of bubbles with a diameter of 5 mm or more, at 450°C which is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the laminate of Fujisawa, with a recognized occurrence of bubbles with a diameter of 5 mm or more within a temperature range of 400°C or higher, or 450°C or higher, when the laminate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, in order to obtain the desired heat resistance, as taught by Nakamura.
Regarding claim 6, Fujisawa teaches that the substrate can be a glass substrate (exposed sides were applied to glass … substrates [0051]).
Regarding claims 7-8, Fujisawa teaches that the substrate can be a polyimide resin substrate (exposed sides were applied to … polyimide substrates [0051]).
Regarding claims 9-10, Fujisawa teaches that the substrate can comprise a Si semiconductor material (silicon wafer [0036]).
Regarding claim 11, Fujisawa teaches a silicone resin layer-attached support substrate (film-like … silicone adhesive product coated on both sides with PET films [0049]), comprising: a support substrate (lower PET film [0049]) and a silicone resin layer (film-like … silicone adhesive product [0049]) arranged in this order, wherein the silicone resin layer comprises zirconium or aluminum as a metal element (organozirconium or organoaluminum compounds [0031]), for the purpose of providing the desired condensation-reaction catalysis ([0031]). Fujisawa fails to teach that when the silicone resin layer-attached support substrate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, occurrence of bubbles with a 
However, Nakamura teaches that in a silicone resin layer-attached support substrate  comprising: a support substrate and a silicone resin layer arranged in this order ([0006]), there is no occurrence of bubbles (foaming [0115], “No” when there is no “foaming”[0119], 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, Examples 1-10, Table 2 [0126]) when the silicone resin layer-attached support substrate is heated from a room temperature to 450°C under a nitrogen atmosphere (heated to [0115]), for the purpose of providing the desired heat resistance ([0115]).  Accordingly, it follows that when silicone resin layer-attached support substrate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, the silicone resin layer-attached support substrate is expected to also show no occurrence of bubbles, let alone a recognized occurrence of bubbles with a diameter of 5 mm or more, at 450°C which is within the claimed range of 400°C or higher, for the purpose of providing the desired heat resistance.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the silicone resin layer-attached support substrate of Fujisawa, with a recognized occurrence of bubbles with a diameter of 5 mm or more within a temperature range of 400°C or higher, when the silicone resin layer-attached support substrate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, in order to obtain the desired heat resistance, as taught by Nakamura.


However, Nakamura teaches that in a silicone resin layer-attached support substrate  comprising: a support substrate and a silicone resin layer arranged in this order ([0006]), where the support substrate can be a resin substrate (plastic plate [0017]), for the purpose of providing the desired support properties, there is no occurrence of bubbles (foaming [0115], “No” when there is no “foaming”[0119], 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, Examples 1-10, Table 2 [0126]) when the silicone resin layer-attached support substrate is heated from a room temperature to 450°C under a nitrogen atmosphere (heated to [0115]), for the purpose of providing the desired heat resistance ([0115]).  Accordingly, it follows that when silicone resin layer-attached resin substrate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, the silicone resin layer-attached resin substrate is expected to also show no occurrence of bubbles, let alone a recognized occurrence of bubbles with a diameter of 5 mm or more, at 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the silicone resin layer-attached resin substrate of Fujisawa, with a recognized occurrence of bubbles with a diameter of 5 mm or more within a temperature range of 400°C or higher, the when silicone resin layer-attached resin substrate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, in order to obtain the desired heat resistance, as taught by Nakamura.
Regarding claims 15-17, Fujisawa teaches that the substrate and the support substrate can both be glass substrates (exposed sides were applied to glass … substrates [0051]) each of which is in the form of a glass sheet having a thickness of 0.2 mm (glass plate having dimensions of … thickness = 200 µm [0041]) which is within the claimed range of 0.03 mm or more and 1.0 mm or less, for the purpose of providing the desired substrate and support substrate characteristics. 
Regarding claim 19, Fujisawa, as modified by Nakamura, teaches that when the laminate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, occurrence of bubbles with a diameter of 5 mm or more could be recognized within a temperature range of 450°C or higher, as described above, but fails to provide examples where occurrence of bubbles with a diameter of 5 mm or more could only be recognized within a temperature range of 500°C or higher. 


Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the laminate of Fujisawa with a recognized occurrence of bubbles with a diameter of 5 mm or more only within a temperature range of 500°C or higher, when the laminate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, in order to obtain the desired improvement in heat resistance, as taught by Nakamura.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Nakamura, as applied to claims 1-3, 6-11, 13, 15-19 above, and further in view of Mine (US 5,804,631).
Fujisawa, as modified by Nakamura, teaches the laminate comprising the support substrate, the silicone resin layer; and the substrate arranged in this order, as described above.  In addition, Fujisawa teaches that the silicone resin layer comprises 
Mine teaches that in a laminate comprising a support substrate (tab 2 (substrate for mounting of the semiconductor chip), col 16, lines 42-46), a silicone resin layer (silicone die attach adhesive, col 16, lines 42-46) and a substrate (semiconductor chip 1, col 16, lines 42-46), a condensation-reaction catalyst compound having zirconium or aluminum as a metal element (organozirconium condensation reaction catalysts … organoaluminum condensation reaction catalysts, col 8, lines 1-20) has a content of 0.1 mass% to 5 mass% (weight parts component (C) per 100 weight parts component (A), col 8, lines 30-35) in the silicone resin layer’s main component (A) (main ingredient … organopolysiloxane, col 4, lines 45-55), such that a content of the metal element is expected to be in a range that overlaps the claimed range of 0.02 to 1.5 mass% in the silicone resin layer, for the purpose of accelerating the condensation reaction (col 8, lines 1-2), and hence the adhesion (bondability, col 8, lines 30-35).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Nakamura, as applied to claims 1-3, 6-11, 13, 15-19 above, and further in view of Millar, WO 2015/060822 (US 2016/0266313 is used here).
Fujisawa, as modified by Nakamura, teaches the laminate comprising the support substrate, the silicone resin layer; and the substrate arranged in this order, as described above. In addition, Fujisawa teaches that the substrate can comprise a Si 
However, Millar teaches that instead of a single substrate (a silicon wafer [0021]), a plurality of substrates comprising a Si semiconductor material (plurality of silicon wafers [0021]) are processed together, for the purpose of providing the desired mass production ([0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have laminated a plurality of substrates on the support substrate through the silicone resin layer of the laminate of Fujisawa, in order to obtain the desired mass production, as taught by Millar.
Claims 1-3, 6-11, 13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US 2009/0075009) in view of Mototani (WIPO English translation of WO 2015/098886).
Regarding claims 1-3, 18, Fujisawa teaches a laminate (film-like … silicone adhesive product coated on both sides with PET films [0049]), comprising: a support substrate (lower PET film [0049]); a silicone resin layer (film-like … silicone adhesive product [0049]); and a substrate (upper PET film [0049]) arranged in this order, wherein the silicone resin layer comprises zirconium or aluminum as a metal element (organozirconium or organoaluminum compounds [0031]), for the purpose of providing the desired condensation-reaction catalysis ([0031]).  Fujisawa fails to teach that when the laminate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, occurrence of bubbles with a diameter of 5 mm or more could be recognized within a temperature range of 400°C or higher, or 450°C or higher. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the laminate of Fujisawa, with a recognized occurrence of bubbles with a diameter of 5 mm or more within a temperature range of 400°C or higher, or 450°C or higher, when the laminate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, in order to obtain the desired heat resistance, as taught by Mototani.
Regarding claim 6, Fujisawa teaches that the substrate can be a glass substrate (exposed sides were applied to glass … substrates [0051]).
Regarding claims 7-8, Fujisawa teaches that the substrate can be a polyimide resin substrate (exposed sides were applied to … polyimide substrates [0051]).

Regarding claim 11, Fujisawa teaches a silicone resin layer-attached support substrate (film-like … silicone adhesive product coated on both sides with PET films [0049]), comprising: a support substrate (lower PET film [0049]) and a silicone resin layer (film-like … silicone adhesive product [0049]) arranged in this order, wherein the silicone resin layer comprises zirconium or aluminum as a metal element (organozirconium or organoaluminum compounds [0031]), for the purpose of providing the desired condensation-reaction catalysis ([0031]). Fujisawa fails to teach that when the silicone resin layer-attached support substrate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, occurrence of bubbles with a diameter of 5 mm or more could be recognized within a temperature range of 400°C or higher. 
However, Mototani teaches that in a silicone resin layer-attached support substrate comprising: a support substrate 12 and a silicone resin layer 14 arranged in this order ([0012], Fig. 1), there is no occurrence of bubbles (foaming [0120]) when the silicone resin layer-attached support substrate is heated from a room temperature to 450°C under an air atmosphere ([0120], [Symbol font/0x4F], Examples 1-7, Table 1 [0136], foaming did not result [0137], when there is no foaming,“[Symbol font/0x4F]” [0135]), for the purpose of providing the desired heat resistance ([0120]).  Accordingly, since air contains degrading oxygen, and there is no occurrence of bubbles when the silicone resin layer-attached support substrate is heated from a room temperature to 450°C under an air atmosphere, it follows that when the silicone resin layer-attached support substrate is heated from a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the silicone resin layer-attached support substrate of Fujisawa, with a recognized occurrence of bubbles with a diameter of 5 mm or more within a temperature range of 400°C or higher, when the silicone resin layer-attached support substrate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, in order to obtain the desired heat resistance, as taught by Mototani.
Regarding claim 13, Fujisawa teaches a silicone resin layer-attached resin substrate (film-like silicone adhesive product coated on both sides with PET films [0049]), comprising: a resin substrate (PET film [0049]) and a silicone resin layer (film-like silicone adhesive product [0049]) arranged in this order, wherein the silicone resin layer comprises zirconium or aluminum as a metal element (organozirconium or organoaluminum compounds [0031]), for the purpose of providing the desired condensation-reaction catalysis ([0031]).  Fujisawa fails to teach that when the silicone resin layer-attached resin substrate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, occurrence of bubbles with a diameter of 5 mm or more could be recognized within a temperature range of 400°C or higher. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the silicone resin layer-attached resin substrate of Fujisawa, with a recognized occurrence of bubbles with a diameter of 5 mm or more within a temperature range of 400°C or higher, when the silicone resin layer-attached resin substrate is heated from a room temperature to 600°C at a rate of 20°C/min under a 
Regarding claims 15-17, Fujisawa teaches that the substrate and the support substrate can both be glass substrates (exposed sides were applied to glass … substrates [0051]) each of which is in the form of a glass sheet having a thickness of 0.2 mm (glass plate having dimensions of … thickness = 200 µm [0041]) which is within the claimed range of 0.03 mm or more and 1.0 mm or less, for the purpose of providing the desired substrate and support substrate characteristics. 
Regarding claim 19, Fujisawa, as modified by Mototani, teaches that when the laminate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, occurrence of bubbles with a diameter of 5 mm or more could be recognized within a temperature range of 450°C or higher, as described above, but fails to provide examples where occurrence of bubbles with a diameter of 5 mm or more could only be recognized within a temperature range of 500°C or higher. 
However, Mototani teaches that the heat resistance of the laminate is desirably within a temperature range of 450°C or higher (exposed under high temperature conditions (for example, 450°C or more), (for example 1 hour or more) [0057]) which contains the claimed temperature range of 500°C or higher.  Accordingly, one of ordinary skill in the art at the time, would have been motivated to improve the heat resistance of the laminate such that when the laminate is heated from a room temperature to 600°C at a rate of 20°C/min under a nitrogen atmosphere, occurrence of bubbles with a diameter of 5 mm or more could only be recognized within a temperature range of 500°C or higher.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Mototani, as applied to claims 1-3, 6-11, 13, 15-19 above, and further in view of Mine (US 5,804,631).
Fujisawa, as modified by Mototani, teaches the laminate comprising the support substrate, the silicone resin layer; and the substrate arranged in this order, as described above.  In addition, Fujisawa teaches that the silicone resin layer comprises zirconium or aluminum as a metal element in a condensation-reaction catalyst compound (organozirconium or organoaluminum compounds [0031]), for the purpose of accelerating adhesion ([0031]), a content of the metal element in the silicone resin layer which is commonly within the claimed range of 0.02 to 1.5 mass%, as evidenced by Mine.
Mine teaches that in a laminate comprising a support substrate (tab 2 (substrate for mounting of the semiconductor chip), col 16, lines 42-46), a silicone resin layer (silicone die attach adhesive, col 16, lines 42-46) and a substrate (semiconductor chip 1, col 16, lines 42-46), a condensation-reaction catalyst compound having zirconium or aluminum as a metal element (organozirconium condensation reaction catalysts … organoaluminum condensation reaction catalysts, col 8, lines 1-20) has a content of 0.1 .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Mototani, as applied to claims 1-3, 6-11, 13, 15-19 above, and further in view of Millar, WO 2015/060822 (US 2016/0266313 is used here).
Fujisawa, as modified by Mototani, teaches the laminate comprising the support substrate, the silicone resin layer; and the substrate arranged in this order, as described above. In addition, Fujisawa teaches that the substrate can comprise a Si semiconductor material (silicon wafer [0036]), but fails to teach that a plurality of the substrates are laminated on the support substrate through the silicone resin layer.
However, Millar teaches that instead of a single substrate (a silicon wafer [0021]), a plurality of substrates comprising a Si semiconductor material (plurality of silicon wafers [0021]) are processed together, for the purpose of providing the desired mass production ([0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have laminated a plurality of substrates on the support substrate through the silicone resin layer of the laminate of Fujisawa, in order to obtain the desired mass production, as taught by Millar.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference used in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782